Title: To Thomas Jefferson from Jonathan Williams, 7 March 1801
From: Williams, Jonathan
To: Jefferson, Thomas



Sir
Mount Pleasant near Philadelphia March 7, 1801:

Wishing to submit my slender Performances to the candid Examination of those of my Philosophical Associates whose talents and acquirements inspire me with the utmost deference, and whose approbation is the first object of my Ambition, I took the liberty of sending you, among others, a Copy of my thermometrical improvements in Navigation.
Permit me now to ask a place in your private Library, for the inclosed translations of a System of Artillery and Fortification, which I believe to be the most approved, in a Country where these branches of the Art military are in the highest perfection.
You will give me credit, sir, for great Labour, & (I hope) for tolerable accuracy; but the technical nature of the works forbids any claims to literary honour. If they should tend to establish uniformity among the Artists of our Country, they will combine efficacy with Oeconomy, and eventually render us in this respect independent of foreign aid.
These Translations were gratuitously made at the request of the late Administration, but I have added to the latter one, an appendix of my own, with a model in Wood which I wish to deposit where it can best answer its object. It is, I presume, in compliment for these Services that the late President of the United States has honoured me with a Commission as Major in the Corps of Artillerists and Engineers, for I never made any personal Application of the kind. I have however accepted it with gratitude, and as long as I may be continued in Service, it shall be my pride, as it will be my duty, to contribute all in my Power to the perfection of that sort of national Defence, which, being in its nature permanent and not suddenly  attainable, becomes important even in peace, being a preparative, which, if it should not avert, will at least render foreign attacks less formidable.
With the greatest Deference & Respect I have the honour to be Sir Your faithfull Associate & Servant

Jona Williams

